Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 50 is objected to because of the following informalities:  
The steps of claim 50 end in inconsistent punctuation. For instance, line 4 has no punctuation (most likely should be a semicolon) and line 5 ends in a comma (most likely should be a semicolon).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-46 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the first distal section" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a first distal section” and/or Applicant meant for claim 44 to depend from claim 35, instead of claim 31. 
Claim 44 recites the limitation "the microcatheter’s distal end opening" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a a distal end opening of the microcatheter” and/or Applicant meant for claim 44 to depend from claim 35, instead of claim 31.  
Claim 45 is similarly rejected due to its dependency upon claim 44. 
Claim 46 recites the limitation "the proximal portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a proximal portion” and/or Applicant meant for claim 46 to depend from claim 43, instead of claim 31. 
Claim 50, line 6 introduces “applying a polycarbonate-based thermoplastic polyurethane sleeve …”. It is unclear from the claim language whether this is meant to introduce a new structural element into the claim or if this is meant to be a reference to the outer layer, which was introduced in the preamble of the claim. Thus claim 50 is indefinite as the Examiner cannot ascertain whether applicant intends for the claim to require a polycarbonate-based thermoplastic polyurethane sleeve, in addition to the outer layer (which is referenced again in lines 9-10). Clarification is requested. 
Claim 50 recites the limitation "the heat shrink layer" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 34-43 and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0156459 to Ye et al., in further view of U.S. Publication No. 2015/0297292 to Sutermeister et al., in further view of U.S. Publication No. 2002/0198492 to Miller et al.
Regarding claim 31, Ye et al. discloses a microcatheter (title, Fig. 2) comprising an inner layer (inner liner 24), a strike layer (2nd layer 26) and an outer layer (4th layer 44) and a skeleton (3rd layer coil 30) located between the inner layer (inner liner 24) and the outer layer (4th layer 44) (see Fig. 2), wherein the inner layer (inner liner 24) is made of Polytetrafluoroethylene (PTFE) (paragraph 20) and has a thickness of 0.0015 inch or less (paragraph 21), wherein the strike layer (2nd layer 26) comprises a polyether block amide (paragraph 22), and wherein a distal portion (distal portion of 4th layer 44) of said outer layer (4th layer 44) is made of polyurethane (paragraph 29 discloses that the 4th layer can be formed from polymers, and paragraph 20 specifically identifies polyurethane).
Ye et al. does not expressly state that the strike layer has a thickness of 0.001 inch or less, that the skeleton is a braided skeleton, or that the distal portion of said outer layer is made of polycarbonate-based thermoplastic polyurethane having a shore of 90A or below.
Regarding the thickness of the strike layer, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective fling date of the present invention to have modified the thickness of the strike layer/2nd layer of the device of Ye et al. to have a thickness of 0.001 inch or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
The modified device of Ye et al. will hereinafter be referred to as the modified device of Ye et al.
The modified device of Ye et al. does not expressly teach that the skeleton is a braided skeleton, or that the distal portion of said outer layer is made of polycarbonate-based thermoplastic polyurethane having a shore of 90A or below.
Sutermeister et al. teaches that reinforcing braids are commonly substituted for reinforcing coils in catheters having a reinforcing structure/skeletons (paragraph 154). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have substituted the coil skeleton/reinforcing structure of the modified device of Ye et 
The modified device of Ye et al. in view of Sutermeister et al. will hereinafter be referred to as the modified device of Ye et al. and Sutermeister et al. 
The modified device of Ye et al. and Sutermeister et al. does not expressly state that the distal portion of said outer layer is made of polycarbonate-based thermoplastic polyurethane having a shore of 90A or below.
Miller et al. teaches a multilayer catheter construction in which the distal portion (most distal section 192) of an outer layer (outer covering 184) is made of polycarbonate-based thermoplastic polyurethane (carbothane, paragraph 77) having a shore of 90A or below (30-40 D, which is below a shore of 90A).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the modified device of Ye et al. and Sutermeister et al., so that the distal portion of the outer layer is made of polycarbonate-based thermoplastic polyurethane having a shore of 90A or below, since Ye et al. teaches that the outer layer can be made of suitable polymers (paragraph 29 of Ye et al.), such as polyurethane (paragraph 20 of Ye et al.), and since Miller et al. expressly states that a polycarbonate-based thermoplastic polyurethane having a shore of 90A or below works well for outer coverings of catheters (paragraph 77 of Miller et al.). 
The modified device of Ye et al., Sutermeister et al. and Miller et al. will hereinafter be referred to as the modified device of Ye et al., Sutermeister et al., and Miller et al.
Regarding claim 34, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 31, and Ye et al. further teaches that the distal portion (distal portion of 4th layer 44) has a length of 200 mm or less (paragraph 23 discusses how the distal portion of the catheter denoted as distal terminus 28 has a length of 4mm to 3 cm, which includes the claimed range of 200 mm or less). 
Regarding claim 35, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 31, and Ye et al. further teaches that the distal portion (distal portion of 4th layer 44) comprises a first distal section (distal end 48) and a second 
Regarding claim 36, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 35, and Ye et al. further teaches that the durometer of the sections of the outer layer decrease from the proximal end to the distal end of the microcatheter (paragraph 30), but Ye et al. does not expressly state that the first distal section has a shore of 80A or below and the second distal section has a shore of 90A or below.
However, Miller et al. teaches that the outer layer is formed a number of segments, each having a different shore durometer, wherein a first distal section (most distal section 192) has a shore of 80A or below (most distal section 192 has a shore durometer of between 30-40D (paragraph 78) and 30D is approximately the same as 80A) and the second distal section (next most distal section 190) has a shore of 90A or below (next most distal section 190 has a shore durometer of between 35-45D (paragraph 78) which is less than 90A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the shore hardness of the various sections of the outer layer of the catheter and the distal sections of the outer layer of the modified device of Ye et al., and Sutermeister et al., so that the first and second distal sections have the durometers as claimed, since Ye et al. expressly teaches that the durometer of the sections of the outer layer decrease from the proximal end to the distal end of the microcatheter (paragraph 30  of Ye et al.) and since Miller et al. teaches that the claimed durometer values are useful in neurovascular microcatheter applications (paragraph 78 of Miller et al.). 
 Regarding claim 37, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 31, and Ye et al. further teaches that an intermediary portion (defined by middle section 49 and middles section 50) of said outer layer (4th layer 44) comprises at least a first (middle section 50) and a second (middle section 49) intermediary section, wherein the first intermediary section (middle section 50) is distal to the second intermediary section (middle section 49) (see Fig. 2) and wherein said first intermediary section (middle section 50) has a lower shore than that of the second intermediary section (middle section 49) (Ye et al. further teaches that 
Regarding claim 38, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 37, and Ye et al. further teaches that the intermediary portion further comprises a third intermediary section (a distal portion of proximal portion 46), wherein the third intermediary section (a distal portion of proximal portion 46) is proximal to the second intermediary section (middle section 49) and wherein the third intermediary section (a distal portion of proximal portion 46) has a higher shore than the second (middle section 49) and first intermediary (middle section 50) sections (Ye et al. further teaches that the durometer of the sections of the outer layer decrease from the proximal end to the distal end of the microcatheter; paragraph 30). 
Regarding claim 39, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 38, and Ye et al. further teaches that the first intermediary section (middle section 50) is made of a polyether block amide (paragraph 30), and Miller et al. further teaches that the that the first intermediary section (next more distal portion 190) has a shore of about 40D (paragraph 78).
Regarding claim 40, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 38, and Ye et al. further teaches that the second intermediary section (middle section 49) is made of a polyether block amide (paragraph 30) and Miller et al. further teaches that the second intermediary section (the next more distal portion 188) has a shore of about 55D (paragraph 78).  
Regarding claim 41, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 38, and Ye et al. further teaches that the third intermediary section (a distal portion of proximal portion 46) is made of polyether block amide (paragraph 30), but Ye et al. does not expressly state that the third intermediary section has a shore of about 60 D). Miller et al. teaches that the third intermediary section (most proximal portion 186) has a shore of about 65D to 78D (paragraph 78).  
None of Ye et al., Sutermeister et al., or Miller et al. expressly states that the shore of the third intermediary section is 60D. 
The Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the third intermediary section of the modified device of Ye et al., Sutermeister et al., and Miller et al. so that the third intermediary section has a shore of about 60D since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (the range being the values that correspond to the claimed “about 60D”) involves only routine skill in the art.  MPEP 2144.05(I).
Similarly, it would have been an obvious matter of design choice to modify the third intermediary section of the modified device of Ye et al., Sutermeister et al., and Miller et al. so that the third intermediary section has a shore of about 60D, since applicant has not disclosed that having the third intermediary section with a shore of about 60D solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the third intermediary section having a shore of about 60D, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 42, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 38, but none of Ye et al., Sutermeister et al., or Miller et al. expressly states that the intermediary portion has a length of 400 mm or below. Ye et al. further teaches that the microcatheter has a length (various components of Ye et al. are disclosed as having specific length ranges; paragraph 21-23 and 29 and in order for the device of Ye et al. to be practically useful, it must have an overall useful length).
The Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the length of the intermediary portion of the modified device of Ye et al., Sutermeister et al., and Miller et al. so that the intermediary portion has a length of 400 mm or below since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges  involves only routine skill in the art.  MPEP 2144.05(I).
Similarly, it would have been an obvious matter of design choice to modify the length of the intermediary section of the modified device of Ye et al., Sutermeister et al., and Miller et al. so that the intermediary portion has a length of 400 mm or below, since applicant has not disclosed that having the intermediary portion have a length of 400 mm or below solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the intermediary portion having a length of 400 mm or below, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 43, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 31, and Ye et al. further teaches that a proximal portion (proximal end 46) of the outer layer (4th layer 44) is made of a polyether block amide (paragraph 30) and Miller et al. further teaches that the proximal portion (most proximal portion 186) having a shore of above 65D (paragraph 78). 
Regarding claims 46 and 47, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 43 and 31, respectively, and Ye et al. further teaches that a distal end of the microcatheter is generally more flexible at the distal end (paragraph 23). 
But none of Ye et al., Sutermeister et al., or Miller et al. expressly states that the flexural rigidity ranges of the proximal portion (as recited in claim 46) and the distal portion (as recited in claim 47). 
The Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the flexural rigidity of the proximal and distal portions of the modified device of Ye et al., Sutermeister et al., and Miller et al. so that to have the recited flexural rigidities since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Similarly, it would have been an obvious matter of design choice to modify the flexural rigidities of the proximal and distal portions of the modified device of Ye et al., Sutermeister et al., and Miller et al. so 
Regarding claim 48, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 31, and Ye et al. further teaches that the microcatheter has an inner diameter (see Fig. 2) and that the microcatheter has a smaller outer diameter at its distal end and a larger outer diameter at its proximal end (See Fig. 2), and an active length (various components of Ye et al. are disclosed as having specific length ranges; paragraph 21-23 and 29 and in order for the device of Ye et al. to be practically useful, it must have an overall useful/active length).
But none of Ye et al., Sutermeister et al., or Miller et al. expressly states that the microcatheter has an inner diameter of 0.50-0.7 mm and outer diameter of 0.8-0.9 mm at its distal end and 0.8-1.0 mm at its proximal end, and an active length in the range of 105 to 175 cm. 
However, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified device of Ye et al., Sutermeister et al., and Miller et al. to include an inner diameter of 0.50-0.7 mm and outer diameter of 0.8-0.9 mm at its distal end and 0.8-1.0 mm at its proximal end, and an active length in the range of 105 to 175 cm ,since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, the Examiner is of the position that it would have been an obvious matter of design choice to adjust the size of various components of the modified device of Ye et al., Sutermeister et al., and Miller et al., to include an inner diameter of 0.50-0.7 mm and outer diameter of 0.8-0.9 mm at its 
Similarly, it would have been an obvious matter of design choice to modify size of the modified device of Ye et al., Sutermeister et al., and Miller et al. to include an inner diameter of 0.50-0.7 mm and outer diameter of 0.8-0.9 mm at its distal end and 0.8-1.0 mm at its proximal end, and an active length in the range of 105 to 175 cm, since applicant has not disclosed that having to include an inner diameter of 0.50-0.7 mm and outer diameter of 0.8-0.9 mm at its distal end and 0.8-1.0 mm at its proximal end, and an active length in the range of 105 to 175 cm solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of an inner diameter of 0.50-0.7 mm and outer diameter of 0.8-0.9 mm at its distal end and 0.8-1.0 mm at its proximal end, and an active length in the range of 105 to 175 cm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 49, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 31, but none of Ye et al., Sutermeister et al., or Miller et al. expressly states that the distal section's outer layer has an ultimate tensile strength of 9000-10000 psi and an ultimate elongation of 350-450%. 
However, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified device of Ye et al., Sutermeister et al., and Miller et al. so that the distal section's outer layer has an ultimate tensile strength of 9000-10000 psi and an ultimate elongation of 350-450%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Similarly, it would have been an obvious matter of design choice to modify the modified device of Ye et al., Sutermeister et al., and Miller et al. so that the distal section's outer layer has an ultimate tensile strength of 9000-10000 psi and an ultimate elongation of 350-450%, since applicant has not disclosed .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al., Sutermeister et al. and Miller et al., in further view of U.S. Publication No. 2010/0036363 to Watanabe et al.
Regarding claim 32, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 31, but none of Ye et al., Sutermeister et al., and Miller et al. expressly state that the polyether block amide of the strike layer has a shore of about 55D.
Watanabe et al. teaches a microcatheter (microcatheter 1) comprising an inner layer (inner layer 8), a strike layer (first outer layer 11) and an outer layer (layer(s) 12/13) and a braided skeleton (reinforcing layer 7 is a braid paragraph 53) located between the inner layer (inner layer 8) and the outer layer (layer(s) 12/13) (see Fig. 3), wherein the inner layer is made of Polytetrafluoroethylene (PTFE) and has a thickness of 0.0015 inch or less, wherein the strike layer (first outer layer 11) comprises a polyether block amide (paragraph 63). Watanabe et al. further expressly states that the polyether block amide of the strike layer has a shore of about 55D (paragraph 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the modified device of Ye et al., Sutermeister et al., and Miller et al. such that the strike layer has a shore of about 55D, as taught by Watanabe et al., since Watanabe et al. teaches that this is a known and useful property (55D shore hardness) for a strike layer of a microcatheter to have (paragraph 63 of Watanabe et al.).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al., Sutermeister et al. and Miller et al., in further view of U.S. Patent No. 5,730,733 to Mortier et al.
Regarding claim 33, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim 31, but none of Ye et al., Sutermeister et al., and Miller et al. expressly state that the braided skeleton has a wire arrangement of 130 Picks Per Inch (PPI).
Mortier et al. teaches that it is known to adjust the picks per inch of a reinforcing braid skeleton structure of a catheter stucture in order to affect both flexibility and strength (col. 9, lines 28-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the picks per inch of the braid skeleton of the modified device of Ye et al., Sutermeister et al., and Miller et al., as taught by Mortier et al. in order to affect both flexibility and strength (col. 9, lines 28-33 of Mortier et al.).  
It further would have been obvious to one of ordinary skill in the art to adjust the picks per inch value of the braid skeleton of the modified device of Ye et al., Sutermeister et al., and Miller et al., in view of the teachings of Mortier et al., to be 130 picks per inch since discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)(B).  

Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al., Sutermeister et al. and Miller et al., in further view of U.S. Publication No. 2007/0162108 to Carlson et al.
Regarding claim 44, the modified device of Ye et al., Sutermeister et al., and Miller et al. teaches the claimed invention as discussed above concerning claim [[31]] 35, and Ye et al. further teaches a first radiopaque marker band (distal most radiopaque marker 40) positioned at the first distal section (distal end 48) of the outer layer (4th layer 44), wherein the first radiopaque marker band is made of a radiopaque material (paragraph 28) submerged (embedded) in the first distal section's outer layer (shown in Fig. 2).
Ye et al. does not expressly state that the first radiopaque marker is made of a radiopaque alloy, or that the first radiopaque marker band is positioned at the first distal section of the outer layer 
Carlson et al. teaches using radiopaque markers in catheters, wherein the radiopaque marker is made of a radiopaque alloy (palladium based alloys, for example; paragraph 45 and table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the radiopaque material of the first radiopaque marker of the modified device of Ye et al., Sutermeister et al., and Miller et al. to be a radiopaque alloy, as taught by Carlson et al. since Ye et al. teaches that the radiopaque material is not particularly limited (paragraph 28 of Ye et al.) and since Carlson et al. expressly teaches that radiopaque alloys, such as palladium based alloys, are useful and effective radiopaque alloys for used in catheters (paragraph 45 of Carlson et al.). 
The modified device of Ye et al., Sutermeister et al., and Miller et al., in further view of Carlson et al. will hereinafter be referred to as the modified device of Ye et al., Sutermeister et al., and Miller et al. and Carlson et al.
The modified device of Ye et al., Sutermeister et al., and Miller et al. and Carlson et al. does not expressly state that the first radiopaque marker band is positioned at the first distal section of the outer layer approximately 1 mm from a distal end opening of the microcatheter. However, Ye et al. does show that the first radiopaque marker band (distal most radiopaque marker 40) is positioned some distance away from the distal end opening of the microcatheter (see Fig. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the position of the first radiopaque marker of the modified device of Ye et al., Sutermeister et al., and Miller et al. and Carlson et al. so that the position of the first radiopaque marker band is positioned at the first distal section of the outer layer approximately 1 mm from a distal end opening of the microcatheter since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (the range encompassed by “approximately 1 mm”) involves only routine skill in the art.  MPEP 2144.05(I).
Similarly, it would have been an obvious matter of design choice to modify modify the position of the first radiopaque marker of the modified device of Ye et al., Sutermeister et al., and Miller et al. and 
Regarding claim 45, the modified device of Ye et al., Sutermeister et al., Miller et al. and Carlson et al. teaches the claimed invention as discussed above concerning claim 44, and Ye et al. further teaches a second radiopaque marker band (proximal most radiopaque marker 40) positioned at the first distal section (distal end 48) of the outer layer (4th layer 44) proximally to the first radiopaque maker band  (distal most radiopaque marker 40), wherein the second radiopaque marker band is made of a radiopaque material (paragraph 28) embedded d in the first distal section's outer layer (shown in Fig. 2).
Ye et al. does not expressly state that the second marker band comprises a radiopaque powder embedded in the outer layer of the first distal section, or that the second marker band is located positioned approximately 5-15 mm proximal to the first marker band.   
However, Carlson et al. teaches using radiopaque markers in catheters, wherein the radiopaque marker is made of a radiopaque powder embedded in a plastic/polymer (paragraph 45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified second radiopaque marker of the modified device of Ye et al., Sutermeister et al., and Miller et al. to be a radiopaque powder, as taught by Carlson et al. since Carlson et al. teaches that this is a known construction for radiopaque markers in catheters (paragraph 45 of Carlson et al.) and since it would help in differentiating the first and second radiopaque markers during fluoroscopy (i.e., the first and second radiopaque markers would give off different visualizations during fluoroscopy, thereby allowing a user to better determine the orientation of the catheter in the body). 
The modified device of Ye et al., Sutermeister et al., and Miller et al. and Carlson et al. does not expressly state that the second marker band is located positioned approximately 5-15 mm proximal to the first marker band. However, Ye et al. does show that the first radiopaque marker band (distal most radiopaque marker 40) and the second radiopaque marker (proximal most radiopaque marker 40) are positioned apart from one another (see Fig. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the position of the first and/or second radiopaque marker(s) of the modified device of Ye et al., Sutermeister et al., and Miller et al. and Carlson et al. so that the second marker band is located positioned approximately 5-15 mm proximal to the first marker band, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Similarly, it would have been an obvious matter of design choice to modify the position of the first and/or second radiopaque marker(s) of the modified device of Ye et al., Sutermeister et al., and Miller et al. and Carlson et al. so that the second marker band is located positioned approximately 5-15 mm proximal to the first marker band since applicant has not disclosed that that the second marker band is located positioned approximately 5-15 mm proximal to the first marker band solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the second marker band is located positioned approximately 5-15 mm proximal to the first marker band, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Allowable Subject Matter
Claim 50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 50, the closest related art appears to be U.S. Publication No. 2006/0074401 to Ross, which discloses a method for producing a microcatheter comprising an inner layer (inner layer 22), a strike layer (intermediate layer 26) and an outer layer (outer layer 28) and a braided skeleton 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783